DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2009/0290117 A1).
In regard to claim 1, Watanabe et al. discloses an electronic modulating device, comprising (see e.g. Figure 2): 
a first substrate 12 comprising a first portion 31 and a second portion (i.e. display area and non-display area/edge region); 
a second substrate 21 disposed opposite to the first substrate 12; 
5at least one working device (i.e. electrodes/array layer in 31, see e.g. paragraph [0069]) disposed between the first substrate 12 and the second substrate 21, wherein the at least one working device overlaps the first portion 31 and does not overlap the second portion; 
a first adjustment unit 25 disposed between the first portion 31 of the first substrate 12 and the second substrate 21, wherein the first adjustment unit has a first thickness; and 
10a second adjustment unit 36/37 disposed between the second portion of the first substrate 12 and the second substrate 21, wherein the second adjustment unit has a second thickness; 
wherein the first thickness is less than the second thickness (see e.g. Figure 2).
In regard to claim 2, Watanabe et al. discloses the limitations as applied to claim 1 above, and 
a working region and a non-working region (i.e. display area and non-display area/edge region), wherein the first adjustment unit 25 is disposed on the working region (see e.g. Figure 2).
In regard to claim 6, Watanabe et al. discloses the limitations as applied to claim 1 above, and 
wherein a distance 5between the second portion of the first substrate 12 and the second substrate 21 is greater than a distance between the first portion of the first substrate 12 and the second substrate 21 (see e.g. Figures 4-5).
In regard to claim 7, Watanabe et al. discloses the limitations as applied to claim 1 above, and 
a modulating material layer 14 disposed between the first substrate 12 and the second 10substrate 21, wherein the modulating material layer 14 fills a gap between the first adjustment unit 25 and the second adjustment unit 36/37.
In regard to claim 8, Watanabe et al. discloses the limitations as applied to claim 1 above, and 
wherein a material of the first adjustment unit 25 and the second adjustment unit 36/37 comprises photoresist (see e.g. paragraph [0076]).
In regard to claim 9, Watanabe et al. discloses the limitations as applied to claim 1 above, and 
wherein the working device includes a thin film transistor (see e.g. paragraph [0069]).
In regard to claim 10, Watanabe et al. discloses the limitations as applied to claim 1 above, and
wherein a material of 20the first adjustment unit is the same as a material of the second adjustment unit (see e.g. paragraph [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2009/0290117 A1) in view of Park et al. (US 2019/0331953 A1).
In regard to claim 3, Watanabe et al. discloses the limitations as applied to claim 1 above, but fails to disclose
a third adjustment unit disposed between the first substrate and the second substrate, wherein the third adjustment unit has a third thickness, and the third thickness is less than the first thickness.
However, Park et al. discloses (see e.g. Figure 5):
a third adjustment unit SC2/SCS disposed between the first substrate 200 and the second substrate 110, wherein the third adjustment unit has a third thickness h2/h4, and the third thickness is less than the first thickness h3 (see e.g. paragraph [0111] where it is noted that h2 may be equal to h4).
Given the teachings of Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Watanabe et al. with a third adjustment unit disposed between the first substrate and the second substrate, wherein the third adjustment unit has a third thickness, and the third thickness is less than the first thickness.
Doing so would provide a secondary spacer type that may maintain a cell gap in the even that pressure is applied to the display (see e.g. paragraph [0112] of Park et al.).
In regard to claim 4, Watanabe et al. discloses the limitations as applied to claim 3 above, but fails to disclose 
the third 25adjustment unit is disposed between the first adjustment unit and the second adjustment unit.
However, Park et al. discloses (see e.g. Figure 5):
the third 25adjustment unit SC2/SCS is disposed between the first adjustment unit MCS and the second adjustment unit SC1.
Given the teachings of Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Watanabe et al. with the third 25adjustment unit is disposed between the first adjustment unit and the second adjustment unit.
Doing so would provide a secondary spacer type that may maintain a cell gap in the even that pressure is applied to the display (see e.g. paragraph [0112] of Park et al.).
In regard to claim 5, Watanabe et al. discloses the limitations as applied to claim 3 above, but fails to disclose
wherein the third adjustment unit overlaps the first portion and the second portion.
However, Park et al. discloses (see e.g. Figure 5):
wherein the third adjustment unit SC2/SCS overlaps the first portion and the second portion.
Given the teachings of Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Watanabe et al. with wherein the third adjustment unit overlaps the first portion and the second portion.
Doing so would provide a secondary spacer type that may maintain a cell gap in the even that pressure is applied to the display (see e.g. paragraph [0112] of Park et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871